DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In the preliminary amendments, mailed 07/22/2020, the term ‘allowed’ is replaced with ‘available’ with no corresponding remark/s. The recitation “UE is not available” is not found in the original disclosure. For examination purposes, the term ‘available’ is considered an equivalent replacement for ‘allowed’. 

Claim Objections
Claim 15 is objected to because of the following informalities:  the recitation “for the to use” in line 15 appears to inadvertently omit a recitation ‘UE’. For examination purposes, said recitation is presumed to have been intended to read “for the UE to use”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The recitation “the AMF accepts use of the SMS over NAS by the UE if the SMS indication indicates that the UE is not available for SMS over NAS” does not have support in the specification. The artisan may not readily recognize or reasonably determine without undue experimentation how the AMF may accept use of SMF in the system. It is noted that the disclosure may support “allowed” or “available”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Castellanos Zamora et al (US 2019/0053308 A1) (herein after Castellanos) in view of US Publication to Watfa et al. (US 2020/0404734 A1) (herein after Watfa).

Claim 1: Castellanos discloses a method for a User Equipment (UE), the method comprising: receiving a Configuration Update Command message from an Access and mobility Management Function (AMF) [¶0091 lines 4-5]; determining whether the Configuration Update Command message includes: acknowledgement indication [¶0091 ‘UE Configuration Update cause’]; sending a Configuration Update Complete message to the AMF, if the Configuration Update Command message includes the acknowledgement indication [¶0093 lines 1-4]. Castellanos’ UE may initiate/determines the necessity of UE configuration change due to various reasons such as UE mobility change NW policy and UE subscription change.
	Castellanos does not disclose the command message may include a Short Message Service (SMS) indication; and may not consider SMS over NAS as not allowed for the UE if the SMS indication indicates that the UE is not available for SMS over NAS. 
With the introduction of 5G networks, the operator may have more freedom for the choice of the network. The WTRU and the network may negotiate about how the SMS is supported and realized. As an example, the network may inform the UE that the legacy SMS over NAS shall not be used [Watfa ¶0181]. An artisan may readily recognize the advantages in including SMS support indication in registration update used by the AMF [Watfa 0174 - procedure may be performed without the need for triggering a WTRU registration update procedure]. It would have been obvious, before the application date, to include SMS indication in the command to enable the UE consider SMS over NAS as not allowed for the UE if the SMS indication indicates that the UE is not available for SMS over NAS.
	 
Claim 3: the combined Castellanos and Watfa disclose the method according to claim 1, wherein the UE does not request to use the SMS over NAS if the SMS indication indicates that the UE is not allowed for SMS over NAS [Watfa ¶0181].

Claim 4: Castellanos discloses a method for an Access and mobility Management Function (AMF), the method comprising: sending a Configuration Update Command message to a User Equipment (UE) [¶0091 lines 4-5], the Configuration Update Command message including: acknowledgement indication [¶0091 ‘UE Configuration Update cause’]; and receiving a Configuration Update Complete message from the UE [¶0093 lines 1-4].
Castellanos does not disclose the SMS indication is included in the Configuration Update Command message in a case where the ability for the UE to use SMS over NAS has changed.
With the introduction of 5G networks, the operator may have more freedom for the choice of the network. The WTRU and the network may negotiate about how the SMS is supported and realized. As an example, the network may inform the UE that the legacy SMS over NAS shall not be used [Watfa ¶0181]. An artisan may readily recognize [Watfa 0174 - procedure may be performed without the need for triggering a WTRU registration update procedure]. It would have been obvious, before the application date, to include SMS indication in the command in a case where the ability for the UE to use SMS over NAS has changed.

Claim 6: Castellanos discloses a User Equipment (UE) comprising [fig. 10]: a transceiver configured to receive [fig. 10 ‘601’ ¶0108] a Configuration Update Command message from an Access and mobility Management Function (AMF) [¶0091 lines 4-5]; a processor [fig. 10 ‘610’] configured to determine whether the Configuration Update Command message includes: acknowledgement indication [¶0091 ‘UE Configuration Update cause’], wherein the transceiver is further configured to send a Configuration Update Complete message to the AMF if the Configuration Update Command message includes the acknowledgement indication [¶0093 lines 1-4].
 	Castellanos does not disclose the command message may include a Short Message Service (SMS) indication; and may not consider SMS over NAS as not allowed for the UE if the SMS indication indicates that the UE is not available for SMS over NAS. 
With the introduction of 5G networks, the operator may have more freedom for the choice of the network. The WTRU and the network may negotiate about how the SMS is supported and realized. As an example, the network may inform the UE that the legacy SMS over NAS shall not be used [Watfa ¶0181]. An artisan may readily recognize the advantages in including SMS support indication in registration update used by the AMF [Watfa 0174 - procedure may be performed without the need for triggering a WTRU registration update procedure]. It would have been obvious, before the application date, to include SMS indication in the command to enable the UE consider SMS over NAS as not allowed for the UE if the SMS indication indicates that the UE is not available for SMS over NAS.

Claim 7: Castellanos discloses an Access and mobility Management Function (AMF) [fig. 9] comprising: a transceiver [fig. 9 ‘503’] configured to: send a Configuration Update Command message to a User Equipment (UE) [¶0091 lines 4-5], the Configuration Update Command message including: acknowledgement indication [¶0091 ‘UE Configuration Update cause’], and Short Message Service (SMS) indication; and receive a Configuration Update Complete message from the UE [¶0093 lines 1-4].
Castellanos does not disclose the SMS indication is included in the Configuration Update Command message in a case where the ability for the UE to use SMS over NAS has changed.
With the introduction of 5G networks, the operator may have more freedom for the choice of the network. The WTRU and the network may negotiate about how the SMS is supported and realized. As an example, the network may inform the UE that the legacy SMS over NAS shall not be used [Watfa ¶0181]. An artisan may readily recognize the advantages in including SMS support indication in registration update used by the AMF [Watfa 0174 - procedure may be performed without the need for triggering a WTRU registration update procedure]. It would have been obvious, before the 

Claim 8: Castellanos discloses the method according to claim 1, wherein the acknowledgment indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE [Castellanos ¶0091]. 

Claim 9: the combined Castellanos and Watfa disclose the method according to claim 1, wherein the SMS indication indicates ability for the UE to use SMS over Non-Access Stratum (NAS) has changed [Castellanos ¶0090; Watfa fig. 6 ¶0190]. 

Claim 10: Castellanos discloses the method according to claim 4, wherein the acknowledgment indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE [Castellanos ¶0091]. 

Claim 11: the combined Castellanos and Watfa disclose the method according to claim 4, wherein the SMS indication indicates ability for the UE to use SMS over Non-Access Stratum (NAS) has changed [Castellanos ¶0090; Watfa fig. 6 ¶0190]. 

Claim 12: the combined Castellanos and Watfa disclose the UE according to claim 6, wherein the acknowledgement indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE [Castellanos ¶0091]. 

Claim 13: the combined Castellanos and Watfa disclose the UE according to claim 6, wherein the SMS indication indicates ability for the UE to use SMS over NAS has changed [Castellanos ¶0090; Watfa fig. 6 ¶0190]. 

Claim 14: the combined Castellanos and Watfa disclose the AMF according to claim 7, wherein the acknowledgement indication indicates that acknowledgement for the Configuration Update Command message is requested to the UE [Castellanos ¶0091].  

Claim 15: the combined Castellanos and Watfa disclose the AMF according to claim 7, wherein the SMS indication indicates ability for the UE to use SMS over NAS has changed [Castellanos ¶0090; Watfa fig. 6 ¶0190].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476